EXHIBIT 10.1 LEASE THIS LEASE is made on the 14th day of May, 2009, by Gulfcoast Property No. 1, LLC, a Florida limited liability company, (Landlord), and Teltronics, Inc.,a Florida corporation (“Tenant”). ARTICLE I Summary of Lease Provisions Section 1.01 Basic Data. (a) Landlord’s Address: 1200 1st Avenue West, Suite 200, Bradenton, FL 34205 (b) Tenant’s Address: 2150 Whitfield Industrial Way, Sarasota, FL34243 (c) Premises Address: 2511 Corporate Way, Palmetto, FL (d) Tenant’s Trade Name: Teltronics (e) Lease Term: Lease Commencement Date:June 1, 2009. Lease Termination Date:December 21, 2025. (f) Permitted Use of Premises: Offices, Light Manufacturing, Indoor Assembly, and Distribution. (g) Base Rent: See Schedule 1.01(g) attached and incorporated herein. (h) Percentage Annual Adjustment to Base Rent:Starting on January 1, 2013, and on each January 1st thereafterthe base rent for the year commencing on that date shall be increased over the prior year’s Base Rent and on an annual basis by the percentage, if any, of increase in the Consumer Price Index as of such date of adjustment over that which existed one (1) year preceding the date of adjustment provided, however, that said increase shall be a minimum oftwo percent (2%)but not more than four percent (4%) of the previous year's Base Rent.Such increase shall be determined by Landlord who shall notify Tenant thereof.Tenant shall, upon notice and request by Landlord, pay the increase commencing upon the adjustment date.Thereafter, the increase shall be payable equally with the regular rental payments.In the event of a decrease in the Consumer Price Index, there shall be no reduction in the rent from the previous year."Consumer Price Index" shall mean the Consumer Price Index as now published by the U.S. Bureau of Labor Statistics under the caption "United States City Average for Urban Wage Earners and Clerical Workers All Items" 1982-84 100.If the manner in which the Consumer Price Index as determined by the Bureau of Labor Statistics shall be substantially revised (including, without limitation, a change in the base index year) and adjustment shall be made by Landlord in such revised index which would produce results equivalent, as nearly as possible, to those which would have been obtained if the Consumer Price Index had not been so revised.If the Consumer Price Index shall become unavailable to the public because publication is discontinued or otherwise, or if equivalent data is not readily available to enable Landlord to make the adjustment referred to in the preceding sentence, Landlord will substitute therefore a comparable index based upon changes in the cost of living or purchasing power of the consumer dollar published by any other governmental agency or if no such index shall be available, then a comparable index published by a major bank or other financial institution or by a University or a recognized financial publication. (i) Premises Operating Expenses:The total costs of operating, maintaining, and repairing the Premises as more fully described in Section 3.05 and as initially estimated in Exhibit C hereto. (j) Security Deposit:Seventy-five Thousand and No/100 ($75,000.00). (k) Advance Rent:One month’s estimated Premises Operating Expenses ($11,144.65). (l) Condition:Tenant is leasing the Premises in its current “AS-IS” condition except as otherwise specified in Section 8.05. (m) Signage:Tenant and its subtenant, DDS shall each be allowed one (1) lighted building sign, subject to applicable governmental regulations.Tenant may install additional county approved signage on building at Tenant’s expense, subject to Landlord’s reasonable approval. Section 1.02 Schedules, Exhibits and Addendum to Lease. The Schedules and Exhibits listed below are an integral part of this Lease and all of their terms are incorporated into this Lease.Unless stated otherwise, in the event of a conflict between the terms and provisions of an Exhibit and terms and provisions contained within the body of this Lease, the terms and provisions of the Exhibit shall control. Schedule 1.01 (g) – Base Rent Exhibit A - Site Plan of Building and Premises Exhibit B - Declaration of Protective Covenants, Conditions, Easements and Restrictions for Gulfcoast Corporate Park (delivered to Tenant prior to execution hereof) Exhibit C - Estimated Monthly Payments Exhibit D - Proposed Expanded Building Site Plan Section 1.03 Definitions. The following defined terms, in addition to those listed in Section 1.01, are used in this Lease. (a)Additional Rent.Such sums, charges and expenses, other than Base Rent, which are due under this Lease from Tenant to Landlord, including but not limited to those costs described in Article III. (b) Alterations.Tenant’s work, improvements, alterations or additions performed by Tenant. (c)Assessments.Assessments due under the terms and provisions of the Declaration of Protective Covenants, Conditions, Easements, and Restrictions for Gulfcoast Corporate Park, which are prorated among property owners on an acreage prorated basis as provided therein.The current percentage portion of Assessments attributed to the Premises (Lots 20 AND 21 of GULFCOAST CORPORATE PARK, PHASE 2 as per plat thereof recorded in Plat Book 37, Pages 82-86 of the Public Records of Manatee County, Florida) is 4.3% of the total Assessments, for Gulfcoast Corporate Park. (d)Attorney’s Fees.All fees and costs of attorneys, accountants, experts, paralegals and similar persons, whether or not suit is brought, including, but not limited to, appellate costs and expenses. (e)Base Rent.The Base Rent as described in Section 1.01(g), as adjusted pursuant to Sections 1.01(h) and 3.03 and other provisions of this Lease. (f)Building.The building of approximately 51,520 square feet, and related improvements situated on Lots 20 and 21, Gulfcoast Corporate Park, Manatee County, Florida.Upon Completion of the Expansion, the term “Building” shall include the Expansion improvements. (g)Expansion.Expansion shall mean an expansion of the Building of approximately 17,000 square feet under the terms of Section 2.09(a) - (f). (h)Premises.The Premises located at the address set forth in Section 1.01(c) and consisting of Lots 20 and 21, Gulfcoast Corporate Park, Manatee
